DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                               FOURTH DISTRICT

                            KELLY GARRICK,
                               Appellant,

                                      v.

                          STATE OF FLORIDA,
                               Appellee.

                               No. 4D20-2307

                               [March 24, 2021]

   Appeal of order denying rule 3.800 motion from the Circuit Court for
the Seventeenth Judicial Circuit, Broward County; Ernest A. Kollra, Jr.,
Judge; L.T. Case No. 11-000030-CF-10A.

   Kelly Garrick, Ocala, pro se.

   No appearance required for appellee.

PER CURIAM.

   Affirmed. See Talley v. State, 877 So. 2d 840 (Fla. 4th DCA 2004)
(holding that consecutive sentences can be imposed under section 784.07,
Florida Statutes, because it is a reclassification statute rather than an
enhancement statute).

WARNER, CONNER and FORST, JJ., concur.

                           *          *           *

   Not final until disposition of timely filed motion for rehearing.